DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08 January 2021 was accepted and entered.  Accordingly, claim(s) 1-3 has/have been amended.  Claim(s) 4-5, 12, and 14 has/have been cancelled.  No claim(s) has/have been newly added.  Thus, claims 1-3, 6-11, 13, and 15-17 are currently pending in this application.
In view of the amendment, the previous rejections under 35 USC 112 have been withdrawn.

Allowable Subject Matter
Claims 1-3, 6-11, 13, and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Han et al. (US 2011/0184624) teaches a method and system for multi-spectral gas concentration analysis (Abstract), comprising: 
preparing a library of multiple sets of spectral sensitivities (Table 1; [0015]; [0018]);

comparing a signal level of the first measured spectral absorption of the gas by the multi- spectral IR gas analyzer to a predetermined threshold ([0019]); 
switching the multi-spectral IR gas analyzer to a second set of the multiple sets of spectral sensitivities ([0014]; [0018]); and
measuring a second spectral absorption of the gas using the second set of multiple sets of spectral sensitivities ([0014]; [0018]). 

Regarding claims 1-3 and 6-8, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, method for multi-spectral gas concentration analysis comprising: namely, measuring a first spectral absorption of a gas using a multi-spectral IR gas analyzer tuned to a first set of the multiple sets of spectral sensitivities and switching the multi-spectral IR gas analyzer to a second set of the multiple sets of spectral sensitivities; and measuring a second spectral absorption of the gas using the second set of the multiple sets of spectral sensitivities; wherein the first set of the multiple sets of spectral sensitivities is for a first gas concentration; the second set of the multiple sets of spectral sensitivities is for a second gas concentration; and the second gas concentration is higher than the first gas concentration.

Regarding claims 9-11, 13, and 15-17, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, system for multi-spectral gas concentration analysis comprising: namely, a multi-spectral IR gas analyzer configured to: switch to a second set of the multiple sets of spectral sensitivities in response to the measured signal level being less than or equal to the predetermined threshold and measure a second spectral absorption of the gas using the second set in response to the measured signal level being less than or equal to the predetermined threshold.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286.  The examiner can normally be reached on Monday, Wednesday, and Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/C.F./Examiner, Art Unit 2884